internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-105381-99 date date legend w x y z d1 d2 d3 this responds to your letter dated date together with subsequent correspondence written on behalf of x requesting a ruling under sec_1361 of the internal_revenue_code and a ruling that x be given an extension of time to elect to treat y as a qualified_subchapter_s_subsidiary qsub for federal tax purposes for its taxable_year beginning d1 facts x is a domestic_corporation that elected to be taxed as a subchapter_s_corporation as of d1 from the period d1 to d2 x was a holding_company for two wholly owned subsidiaries y a corporation and z an unincorporated entity x intended that y be a qsub x however failed to file timely the form_966 required to plr-105381-99 elect qsub status for y x learned of this failure_to_file timely a form_966 electing qsub status for y on or about d3 on d2 x merged into y with y surviving the merger under state law and changing its name to w w represents that the merger qualified as a reorganization under sec_368 of the code law and analysis qualified_subchapter_s_subsidiary election sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision however does not provide guidance on the manner in which the qsub election is made or the effective date of the election notice_97_4 1997_1_cb_351 provides a temporary procedure for making a qsub election under notice_97_4 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_966 subject_to certain modifications with the appropriate service_center the election may be effective on the date the form_966 is filed or up to days prior to the filing of the form provided that the date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is in effect sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith plr-105381-99 and that granting relief will not prejudice the interests of the government sec_301_9100-3 s_corporation_election sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 of the code provides that an election under sec_1362 is terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation revrul_64_250 1964_2_cb_333 holds that a reorganization under sec_368 did not cause a termination of an election under former sec_1372 the predecessor to sec_1362 in that revenue_ruling an electing small_business_corporation within the meaning of former sec_1371 was reincorporated in another state through the corporation’s shareholders organizing a new corporation in the other state and merging the existing corporation into the new corporation the revenue_ruling states that the surviving corporation also met the requirements for qualification as a small_business_corporation conclusions based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of sixty days from the date of this letter to make an election to treat y as a qsub effective d1 in addition provided that x elects to treat y as a qsub for federal tax purposes effective d1 and provided that the merger of x into y constitutes a reorganization under sec_368 of the code we conclude the following the reorganization under sec_368 will not adversely affect x's status as an s_corporation provided that w meets the requirements of a small_business_corporation under sec_1361 x's election under sec_1362 to be an s_corporation will plr-105381-99 continue in effect and be applicable to w without the necessity of filing a new election on behalf of w except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether the original election made by x to be an s_corporation was a valid election under sec_1362 and whether the merger transaction described above was a reorganization under sec_368 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to w sincerely signed paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes plr-105381-99
